Per Curiam.
We have examined the record on appeal in the cause called to ora attention in which an allowance was awarded to counsel for services, alleged to have been similarly rendered to persons interested, as those contested here, and find no question raised as to the propriety or amount of such award by any persons interested in the fund out of which payment was directed to be made. Hence we may not regard such direction for compensation as a judicial precedent controlling in actions where the parties are not in agreement and do not by complaisance and non-resistance waive objection or dissent. We think too that the present application is not based on services of a similar nature to those rendered in the other cause and that accordingly we may not regard the cited authority as authorizing an award here.
The motion to reargue or for leave to appeal to the Court of Appeals should be denied.